Citation Nr: 1632802	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from January 1971 to January 1975.  He received the Combat Action Ribbon (CAR) for his service afloat in the waters of Vietnam.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefit sought on appeal.

In March 2016, the appellant appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran died in December 2009.  The Certificate of Death lists the cause of death as multiple myeloma.

2.  The evidence as to whether the Veteran entered the inland waterways of Vietnam is in equipoise.

CONCLUSION OF LAW

The requirements for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(e), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Legal Requirements

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Discussion

Service connection was not in effect for any disease or disorder at the time of the Veteran's death.  The December 1974 Report of Medical Examination For RFAD reflects that all areas were assessed as normal.  He was deemed physically fit for separation from active service.  (06/01/2015 VBMS-STR, p. 2)  In November 2007, the Veteran was diagnosed with multiple myeloma.  (07/15/2011 VBMS-Medical Treatment-Government Facility)  As the disease manifested decades after his separation from active duty, the claim may not be allowed on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

The Certificate of Death reflects that the Veteran died in December 2009, and that the cause of death was multiple myeloma.  (06/02/2011 VBMS-Death Certificate)  Multiple myeloma is among the diseases deemed associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The appellant asserts that the Veteran's service in the waters of Vietnam qualify him for the presumption of herbicide exposure.

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  However, VA has determined that the presumption of herbicide exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).
Service records reflect that the Veteran served aboard the USS Mobile (Mobile) (LKA 115).  The Mobile was a supply class vessel which supported inland operations both via helicopter and small boats that went into the inland waterways.  VA's updated list (as of June 2016) of vessels that served in or supported "brown water" operations include the Mobile.  Hence, the question is whether there is sufficient evidence that the Veteran either went ashore or into the inland waterways.

The updated list reflects that the Mobile docked at Da Nang on April 16, 1971, and transported troops to Da Nang "and elsewhere" between October-November 1971 and January-July 1972.  The Veteran's Immunization record reflects that he was assigned to the Mobile in October 1971.  The evidence of record focuses in on the period of May 1972 as the critical time.  The Mobile was on station in the Gulf of Tonkin during that time.  (06/16/2011 VBMS-DPRIS).  The Mobile or some of its smaller boats received enemy fire at some point in time in order for crew members to have qualified for the CAR.

The Veteran's DD Form 214 reflects that he was an engineman, the duties for which would have involved being on or operating the small landing craft the Mobile carried.  The Veteran chronicled his shipboard experience in letters he wrote home in April and May 1972, generally about a week or so apart.  He described the action of the Mobile primarily as sailing "in circles," which the Board interprets as the manner in which the vessel maneuvered while off the coast of Vietnam.  The Veteran specifically told his mother that the vessel was not close enough to shore in April 1972 to be in danger of receiving enemy fire. (05/21/2012 VBMS-Correspondence, pp. 2-3)  In a letter dated May 24, 1972, however, the Veteran wrote that the Mobile was back on station in the Gulf of Tonkin, and he specifically expressed his relief that his small craft was not among the ones that were used to ferry troops inland.  Id., p. 8.  The appellant and her representative assert that this is enough to show that the Veteran was in fact involved in duties that took him into the inland waterway if not ashore, notwithstanding the fact that he specifically wrote that he did not-at least on that occasion.
The Board, however, also focuses on the Veteran's next sentence, where he wrote that another mission might be launched later that morning.  Id.  As to whether that was the case is unknown, as the Veteran's next letter home was written on May 28,1972, and he noted that the Mobile was in Okinawa.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Given the Veteran's assigned duties, the vessel on which he was assigned, and the fact that he stated that the Mobile had sent smaller vessels into the inland waters on May 24, 1972, it is at least 50-50 as to whether the Mobile in fact launched small boats again on the 24th, and that the Veteran's boat was among them.  That is sufficient for the appellant to prevail.  38 C.F.R. §§ 3.102, 3.307(a), 3.309(e), 3.312.


ORDER

Entitlement to service connection for the cause of death is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


